Citation Nr: 0811745	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  04-03 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial rating greater than 50 percent for 
service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a May 2003 rating decision of the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(the RO) which granted service connection for PTSD and 
assigned a 50 percent rating.  The veteran continues to 
appeal for a higher rating for this disability.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

In May 2005, the veteran presented personal testimony during 
a Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  The Board 
remanded the claim to the RO in December 2006 for further 
development and consideration.


FINDING OF FACT

The veteran's PTSD is more nearly manifested by anxiety or 
depression, inability to make friends, irritability, 
hypervigilance, avoidance of stimuli related to combat, with 
poor psychosocial functioning and major social and 
occupational impairment. 


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but no 
higher, for PTSD have been met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007), 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.125, 4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2002, and post-adjudication notice in 
April 2005 and December 2006.  None of the VCAA notices 
discussed the criteria for an increased rating, thus, the 
VCAA duty to notify has not been satisfied with respect to 
VA's duty to notify him of the information and evidence 
necessary to substantiate the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Vazquez-Flores v. Peake, 
No. 05-0355 (U.S. Vet. App. January 30, 2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the Court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claim.  Id., Vazquez-Flores, slip op. at 
12.  Specifically, the appellant's representative's 
submission, received in September 2007, was filed subsequent 
to the January 2004 statement of the case, which listed all 
of the relevant criteria for an increased rating.  This 
submission discussed the medical findings; to include the 
veteran's psychiatric symptomatology, and level of 
occupational and social impairment.  This action by the 
veteran's representative indicates actual knowledge of the 
right to submit additional evidence and of the availability 
of additional process.  As both actual knowledge of the 
veteran's procedural rights, and the evidence necessary to 
substantiate the claim, have been demonstrated and he, or 
those acting on his behalf, have had a meaningful opportunity 
to participate in the development of his claim, the Board 
finds that no prejudice to the veteran will result from 
proceeding with adjudication without additional notice or 
process.  

This notice requires VA to indicate which portion of that 
information and evidence is to be provided by the claimant 
and which portion VA will attempt to obtain on the claimant's 
behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 
3.159.  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VA made all efforts to notify and to assist the appellant 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The claim was remanded, in 
part, to obtain private medical records identified by the 
veteran.  However, he did not provide the information 
necessary to acquire these records.  His failure to cooperate 
with VA has made it impossible to obtain the evidence.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  In the December 2006 
remand the Board directed the RO to obtain treatment records 
from a Dr. Peprah and from a social worker, P. Rigabono.  
Pursuant to this direction, in a December 2006 letter, the 
Appeals Management Center (AMC) requested information 
concerning these treatment sources and completion of forms by 
the veteran in order to obtain the records.  The veteran did 
not respond to this request, and the AMC was unable to act on 
the remand direction.  No further action was warranted, and 
the remand instructions were complied with to the extent 
possible.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law. 

II.  Analysis

The veteran contends that his symptoms of PTSD have become 
more severe, and he seeks a higher rating.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  Separate, or staged, ratings can be assigned for 
separate periods of time based on the facts found.

Under the General Rating Formula for Mental Disorders 
(including PTSD), a 50 percent rating is warranted when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

An initial rating of 70 percent for PTSD is warranted.  
Initially, the Board notes that VA examiners in April 2003 
and April 2007 found that the veteran did not currently 
experience panic attacks (happened once in the past when he 
was on an airplane), delusions, or hallucinations.  He was 
oriented to time, place and person.  His insight and judgment 
were reported from fair to good.  His speech and memory were 
good.  He had no impaired impulse control.  He had no 
obsessive rituals that interfered with accomplishing the 
activities of daily living including financial management.  
He did not neglect personal appearance or hygiene.  He did 
not exhibit many of the symptoms reflected in the rating 
schedule's 70 percent criteria.  However, particularly prior 
to the end of 2005, the veteran consistently displayed 
symptoms alternately described as anxiety or depression by 
medical personnel.  He also manifested inability to make 
friends, night sweats, irritability, nightmares, 
hypervigilance, and avoidance of stimuli related to combat.  
He had fleeting thoughts of suicide even though there was no 
suicidal plan.  Outpatient treatment records during this time 
consistently showed GAF scores ranging from 32 to 41.

The Global Assessment of Functioning Scale (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).  The 32 to 41 GAF range indicates major 
impairment in several areas such as work or school, family 
relations, judgment, thinking or mood.  Here, the veteran has 
no friends and, except for family, lives an essentially 
isolated life with mood impairment including anxiety and 
depression.  

Treatment records beginning in late December 2005indicate 
some improvement in the veteran's disability.  GAF scores at 
that time and in 2006 rose to 55 which would indicate 
moderate social and industrial difficulties.  Medications 
were decreased and the April 2007 examination reflected some 
improvement.  Intrusive memories were still reported but they 
were not distressing as they had been on examination in 2003.  
Night sweats and sleep disturbances described in 2003 were no 
longer reported in 2007.  In 2007 the veteran reported that 
he rarely got irritated as he had reported in 2003.  
Nevertheless, despite indications of improvement, the 
examiner estimated a GAF of 40, the same as at the time of 
the 2003 examination.  The veteran also described his 
functioning as much the same over the past four years.  In 
2007 the examiner stated that the veteran's occupational 
impairment due to his PTSD was minimal; and that his social 
impairment was modest at worse.  However, she also described 
his psychosocial functioning as poor, as it had been 
described on examination in 2003.  

The Board concludes that the evidence, viewed in the light 
most favorable to the appellant, more nearly reflects the 
criteria for a 70 percent rating.  38 C.F.R. §§ 3.102, 
4.7(2007).  The evidence also indicates no significant change 
in the severity of the veteran's PTSD over the appeal period, 
and staged ratings are not appropriate.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Finally, the Board gives some credence to the 2007 examiner's 
estimation that occupational impairment was minimal and 
social impairment was modest.  In the 2003 examination it was 
reported that the veteran retired from his private medical 
practice because of a physical disability rather than his 
PTSD, and it appears throughout the appeal period that he had 
positive family relationships.  At no time has he exhibited 
symptoms consistent with the 100 percent schedular rating 
such as gross impairment of thought processes or 
communication, delusions, hallucinations, grossly 
inappropriate behavior, persistent danger of hurting self or 
others, disorientation or inability to perform activities of 
daily living.  Total occupational or social impairment is not 
shown.  The preponderance of the evidence is against a rating 
higher than 70 percent.


ORDER

An initial rating of 70 percent for PTSD is granted, subject 
to the regulations governing the payment of monetary awards.



____________________________________________
HOLLY E. MOEHLMANN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


